                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


FORWARD AIR INC., et al.,

               Plaintiffs,
                                                        Civil Action 2:18-cv-744
                                                        Judge Algenon L. Marbley
       v.                                               Magistrate Judge Chelsey M. Vascura


HUNTER LOGISTIC
SERVICES, INC., et al.,

               Defendants.


            SHOW CAUSE ORDER AND REPORT AND RECOMMENDATION

        Plaintiffs filed this action on July 31, 2018, against several defendants, including Hunter

Logistic Services, Inc. (“Hunter Logistic”) and John Doe Defendants. (ECF No. 1.) The

docket reflects that Plaintiffs effected service of process over Defendant Hunter Logistic on

October 29, 2018. (ECF No. 44.) When Defendant Hunter Logistic failed to timely file an

answer, Plaintiffs applied for and obtained an entry of default from the Clerk pursuant to Federal

Rule of Civil Procedure 55(a). Plaintiffs, however, have not yet filed a motion for default

judgment. Pursuant to Local Civil Rule 55.1(b), Plaintiff is ORDERED to SHOW CAUSE

why the claims against Defendant Hunter Logistic should not be dismissed for want of

prosecution WITHIN FOURTEEN (14) DAYS of the date of this Order unless they have filed

a motion for default judgment in the interim.

       With respect to the John Doe Defendants, Plaintiffs failed to timely substitute their real

names and effect service over them. Accordingly, on February 21, 2019, the Court ordered

Plaintiffs to show cause within fourteen days why the Court should not dismiss this action as
against the John Doe Defendants without prejudice for failure to effect service and why the

Court should allow an extension of time to effect service. (ECF No. 55.) To date, Plaintiffs

have not responded to the Show Cause Order, sought leave to amend the Complaint, or effected

service over the John Doe Defendants. It is therefore RECOMMENDED that this action be

DISMISSED WITHOUT PREJUDICE against the John Doe Defendants pursuant to Rule

4(m) for failure to timely effect service of process.

                                  PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s).    A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made.    Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

        IT IS SO ORDERED.


                                                         /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE
